t c memo united_states tax_court timie a morin petitioner v commissioner of internal revenue respondent docket no filed date timie a morin pro_se julie l payne for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner's federal_income_tax additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is liable for the deficiencies determined by respondent whether petitioner is liable for additions to tax for failing to file a federal_income_tax return for and whether petitioner is liable for additions to tax for failing to make estimated federal_income_tax payments for and and whether petitioner engaged in behavior warranting the imposition of a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed her petition timie a morin ms morin resided in yakima washington during and ms morin worked as a bookkeeper in and ms morin earned dollar_figure and dollar_figure respectively from les morin subaru as compensation_for her services as a bookkeeper ms morin did not file federal_income_tax returns for and opinion sec_61 defines gross_income as all income from whatever source derived gross_income includes compensation_for services see sec 6l1 a in general the commissioner's determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving them erroneous see rule a petitioner does not challenge the facts on which respondent's determinations are based or respondent's calculation of tax petitioner stipulated that during and she received compensation and forms w-2 from les morin subaru at trial and on brief petitioner advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir petitioner alleges the wages or compensation she received are not income subject_to tax under sec_61 the individual_master_file states that no notice_of_deficiency was ever sent the internal_revenue_service did not send a notice_of_deficiency and did not file a return as mandated by sec_6020 petitioner did not receive any wages was not an employee as defined and therefore had no filing requirement and taxing her wages violates the sixteenth_amendment we shall not painstakingly address petitioner's assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain respondent's deficiency determination ’ respondent determined that petitioner is liable for additions to tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving the addition is improper see rule a 469_us_241 petitioner stipulated that she did not file returns for and and she offered no evidence showing that her failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the additions to tax under sec_6651 respondent also determined that petitioner is liable for additions to tax pursuant to sec_6654 for failing to make estimated_tax payments petitioner did not offer any evidence at ' respondent also determined that petitioner is subject_to self-employment_tax petitioner presented no evidence at trial regarding this issue and failed to address it on brief therefore we hold that petitioner is subject_to self-employment_tax see rule a see also 92_tc_661 trial related to this issue and she failed to address it on brief therefore we hold that petitioner is liable for the addition_to_tax pursuant to sec_6654 see rule a by motion made at the conclusion of trial respondent requested that the court impose a penalty pursuant to sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner filed several frivolous requests for admissions petitioner's position based on stale and meritless contentions is manifestly frivolous and groundless and she has wasted the time and resources of this court accordingly we shall grant respondent's motion and we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered for respondent
